STATE OF WEST VIRGINIA

                          SUPREME COURT OF APPEALS                                FILED
                                                                               February 7, 2013

                                                                            RORY L. PERRY II, CLERK

TONYA J. COPPA,                                                           SUPREME COURT OF APPEALS

                                                                              OF WEST VIRGINIA
Claimant Below, Petitioner

vs.)   No. 11-0669	 (BOR Appeal No. 2044938)
                    (Claim No. 2008043437)

WEST VIRGINIA OFFICE OF
INSURANCE COMMISSIONER
Commissioner Below, Respondent

and

PANHANDLE SUPPORT SERVICES, INC.,
Employer Below, Respondent


                             MEMORANDUM DECISION
      Petitioner Tonya J. Coppa, by M. Jane Glauser, her attorney, appeals the decision of the
West Virginia Workers’ Compensation Board of Review. Panhandle Support Services, Inc., by
Lucinda Fluharty, its attorney, filed a timely response.

       This appeal arises from the Board of Review’s Final Order dated March 29, 2011, in
which the Board reversed an August 16, 2010, Order of the Workers’ Compensation Office of
Judges. In its Order, the Office of Judges reversed the claims administrator’s August 21, 2009,
and October 20, 2009, decisions closing the claim for temporary partial rehabilitation benefits,
and closing the claim for vocational rehabilitation benefits. The Court has carefully reviewed the
records, written arguments, and appendices contained in the briefs, and the case is mature for
consideration.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.
                                                1
        Ms. Coppa was working for Panhandle Support Services, Inc. as a home health aide when
she injured her lower back and sacroiliac joint. She was treated for such, and a vocational
rehabilitation plan was developed to return Ms. Coppa back to her pre-injury employment. On
August 21, 2009, the claims administrator closed the claim for temporary partial rehabilitation
benefits. On October 20, 2009, the claims administrator closed the claim for vocational
rehabilitation services and temporary partial rehabilitation benefits, based on an evaluation by
Dr. Kaplan, and information that Ms. Coppa had been released to return to her pre-injury work.

        The Office of Judges reversed the claims administrator’s Order, and reinstated vocational
rehabilitation services, and granted temporary partial rehabilitation benefits to continue
commensurate with Ms. Coppa’s part-time employment. The Office of Judges discredited Dr.
Kaplan’s evaluation because the evaluation was limited to only one compensable condition in the
claim. The Office of Judges concluded that Ms. Coppa was not at maximum medical
improvement for the compensable injuries, and was entitled to additional vocational
rehabilitation and temporary partial rehabilitation benefits.

         The Board of Review reversed the Office of Judges Order, and reinstated the claims
administrator’s Orders closing the claim for vocational rehabilitation services and temporary
partial rehabilitation benefits. We agree with the conclusions of the Board of Review. The record
indicates that Dr. Milton released Ms. Coppa to return to her pre-injury work. Moreover, under
West Virginia Code § 23-4-9 (2005), it is the shared responsibility of the employer, employee,
and the commission to cooperate in the development of a rehabilitation plan to return the injured
employee to pre-injury work. There is evidence that Ms. Coppa was not cooperating in efforts to
return her to full-time employment due to personal reasons unrelated to the compensable injuries.
Additionally, temporary partial rehabilitation benefits are available only when the injured
employee is receiving vocational rehabilitation services.

        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.
                                                                                        Affirmed.

ISSUED: February 7, 2013

CONCURRED IN BY:
Chief Justice Brent D. Benjamin
Justice Robin J. Davis
Justice Margaret L. Workman

DISSENTING:
Justice Menis E. Ketchum
Justice Allen H. Loughry II
                                                2